On Petition for Rehearing.
Caldwell, J.
7. Appellant, on petition for a rehearing, earnestly insists that the court erroneously held by the original opinion that appellant waived the assignment that the court erred in overruling the motion for judgment on the answers of the jury to the interrogatories notwithstanding the general verdict. Clause 5, Rule 22 provides, among other things, that appellant’s brief shall contain “under a separate heading of each error relied on, separately numbered propositions or points, stated concisely”, etc. An inspection of appellant’s original brief readily discloses a complete failure to comply with the quoted provision of the rule. Under such circumstances, this court was justified in concluding that appellant did not rely on that assignment, and to treat it as waived. Stauffer v. Hulwick (1911), 176 Ind. 410, 96 N. E. 154, Ann. Cas. 1914 A 951; Stewart v. Stewart (1911), 175 Ind. 412, 94 N. E. 564; Owen v. Harriott (1911), 47 Ind. App. 359, 94 N. E. 591; Town of Clarksville v. Ohio Falls Mfg. Co. (1914), 56 Ind. App. 198, 105 N. E. 67. Petition overruled.
Note. — Reported in 108 N. E. 877, 1135. As to duties ¡of railroad companies to passengers alighting from their trains, see 50 Am. Rep. 277. Contributory negligence in alighting from moving train where act is obviously dangerous, see 1 Ann. Cas. 778; 17 Ann. Cas. 1154. Contributory negligence in alighting from moving train by advice or command ofi carrier’s servant, see 1 Ann. Cas. 781. See, also, under (1) 6 Cyc. 585, 612, 648; (2) 3 Cyc. 348; (3, 5, 6) 6 Cyc. 648; (4) 6 Cyc. 649; (7) 3 C. J. 1410, 1421; 2 Cyc. 1014.